           Case 1:18-cv-05580-CC Document 10 Filed 02/14/19 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


Kohl’s Department Stores, Inc.,

      Plaintiff,
                                            Case No.: 1:18-cv-05580-CC
v.

Atlanta Sports Connection, Inc., and
Craig Delasin,

      Defendants.


                    Plaintiff’s Certificate of Interested Persons
                       and Corporate Disclosure Statement


      Plaintiff Kohl’s Department Stores, Inc. (“Plaintiff”), under Federal Rule of

Civil Procedure 7.1 and Local Rule 3.3, hereby discloses as follows:

      1.      The undersigned counsel of record for Plaintiff in this action certifies

that the following is a full and complete list of all parties in this action, including

any parent corporation and any publicly held corporation that owns 10% or more

of the stock of a party:

                   a. Plaintiff Kohl’s Department Stores, Inc. a wholly owned

                      subsidiary of Kohl’s Corporation;

                   b. Defendant Atlanta Sports Connection, Inc.; and
              Case 1:18-cv-05580-CC Document 10 Filed 02/14/19 Page 2 of 4




                      c. Craig Delasin.

Plaintiff and the undersigned counsel lack sufficient information to determine

whether Defendant Atlanta Sports Connection, Inc. has a parent corporation or is

10% or more owned by a publicly held corporation.

         2.        The undersigned further certifies that the following is a full and

complete list of all other persons, associations, firms, partnerships, or corporations

having either a financial interest in or other interest which could be substantially

affected by the outcome of this particular case: Plaintiff is aware of none.

         3.        The undersigned further certifies that the following is a full and

complete list of all persons serving as attorneys for the parties in this proceeding:

                      a. Cody S. Wigington and Ronald B. Gaither of the law firm

                         Baker & Hostetler LLP serve as counsel of record for Plaintiff.

                      b. Counsel for Defendant Atlanta Sports Connection, Inc. is

                         unknown at this time.

                     c. Counsel for Craig Delasin is unknown at this time.



                                  (Signature on next page.)




4844-7919-6038.1
             Case 1:18-cv-05580-CC Document 10 Filed 02/14/19 Page 3 of 4




Dated: February 14, 2019.
                                            BAKER & HOSTETLER LLP
                                            Counsel for Kohl’s Department Stores,
                                            Inc.

                                            Cody S. Wigington
                                            Cody S. Wigington
                                            Georgia Bar No. 653519
                                            cwigington@bakerlaw.com

                                            Ronald B. Gaither
                                            Georgia Bar No. 282292
                                            rgaither@bakerlaw.com

                                            1170 Peachtree Street NE, Suite 2400
                                            Atlanta, GA 30309-7676
                                            Telephone: 404.256.8782


                            RULE 7.1(D) CERTIFICATE

         The undersigned counsel certifies that this document has been prepared

with Times New Roman 14-point font in accordance with Local Rule 5.1.C.

Dated: February 14, 2019.
                                  BAKER & HOSTETLER, LLP
                                  Counsel for Kohl’s Department Stores, Inc.

                                  /s/ Cody Wigington
                                  Cody S. Wigington
                                  Georgia Bar No. 653519
                                  cwigington@bakerlaw.com

Defendant’s Certificate of Interested Persons and Corporate Disclosure
Statement, Kohl’s Department Stores, Inc. v. Atlanta Sports Connection, Inc. and
Craig Delasin, United States District Court for the Northern District of Georgia,
Atlanta Division, Case No.: 1:18-cv-05580-CC (February 14, 2019).

4844-7919-6038.1
             Case 1:18-cv-05580-CC Document 10 Filed 02/14/19 Page 4 of 4




                           CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the

foregoing Plaintiff’s Certificate of Interested Persons and Corporate

Disclosure Statement was electronically filed with the Clerk of Court using the

CM/ECF system and served such filing by First Class Mail to the following:

                                    Craig Delasin
                                 5460 Millbrook Way
                              Palm Harbor, Florida 34685

                           Atlanta Sports Connection, Inc.
                        Attn: Bess Henderson, Registered Agent
                                  105 Norwood Drive
                              Stockbridge, Georgia 30281


Dated: February 14, 2019.

                                     /s/ Cody S. Wigington
                                     Cody S. Wigington

Defendant’s Certificate of Interested Persons and Corporate Disclosure
Statement, Kohl’s Department Stores, Inc. v. Atlanta Sports Connection, Inc. and
Craig Delasin, United States District Court for the Northern District of Georgia,
Atlanta Division, Case No.: 1:18-cv-05580-CC (February 14, 2019).




4844-7919-6038.1
